Citation Nr: 0701063	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for muscular 
dystrophy and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which initially determined that new and material 
evidence was not received to reopen a previously denied claim 
for entitlement to service connection for muscular dystrophy.  
Subsequently the RO reopened the claim and denied the matter 
on the merits.  In November 2006, the veteran testified at a 
Board hearing held at the RO.

Where there is a prior final denial, the Board must address 
the question of whether new and material evidence has been 
received to reopen a claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence has been presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim as on the title page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for muscular dystrophy, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for this disorder, based on 
de novo review, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed February 1997 rating decision, the RO 
denied service connection for muscular dystrophy noting the 
evidence received failed to establish any relationship 
between the disorder and any disease or injury in service.  
The veteran was notified and did not appeal.  This was the 
last final decision on any basis as to the veteran's claim 
for service connection for muscular dystrophy.

2.  Evidence received since the February 1997 decision 
includes statements by two physicians which suggest a link 
between the veteran's possible muscular dystrophy and his 
military service; these statements are not cumulative and 
redundant of evidence previously of record and they raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1997 RO rating decision which denied service 
connection for muscular dystrophy was final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received, and the 
claim of service connection for muscular dystrophy may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand.  
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  However, there is 
no need to discuss the impact of the VCAA on the matter 
resolved in the veteran's favor in the decision below.  

II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a February 1997 determination, denied the 
veteran's claim for service connection for muscular 
dystrophy.  The RO found at that time that the evidence did 
not establish any relationship between muscular dystrophy and 
a disease or injury in service.  The veteran, after notice, 
did not appeal the RO's decision, and it became final.  
38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's February 1997 rating decision, the 
file contained the veteran's service medical records, the 
veteran's claim, some of the veteran's personnel records, 
private medical records for the period between October 1994 
to January 1996, and the report of his October 1993 VA 
examination for another claim.  

Service medical records showed complaints related to running 
and weakening legs, a waiver from some physical activities, 
and a Medical Board Report showing the veteran was status 
post Achilles tendon surgery prior to enlistment and now had 
symptoms related to increased activity.  The Medical Board 
referred the veteran's case to the Central Physical 
Evaluation Board, but the report of the latter suggesting a 
medical discharge is not in the claims file.

An October 1994 note by L.B.C., M.D., said medical findings 
were consistent with a Becker's muscular dystrophy, X-linked 
disorder as the veteran's most likely diagnosis.  A January 
1996 private medical record by L.M., M.D., said his 
impression was that medical findings continued to be 
consistent with Becker muscular dystrophy.  The VA 
examination disclosed a diagnosis of mild residual of 
bilateral Achilles tendon surgery.

Records received since the February 1997 rating decision 
include the following: a May 2006 VA examination; private 
medical records from R.S., M.D., dated between September 2002 
and December 2002; private medical records dated between 
September 2002 and August 2004 from the Muscular Dystrophy 
Association Clinic at Baylor College of Medicine; a signed 
written statement from E.P.S., M.D., dated in November 2005; 
a signed written statement from M.Y.P., M.D., dated in April 
2006; and a transcript of the veteran's Travel Board hearing.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since Dr. E.P.S. opined that symptoms of the veteran's limb 
girdle muscular dystrophy were brought on by intense physical 
exertion and training related to the veteran's activities in 
service and Dr. M.Y.P. opined that the veteran had muscular 
dystrophy at birth and it was only after he was exposed to 
severe exertional activity that the disease began to 
progress, it is clearly evidence that bears directly on the 
bases for the previous denial of the claim.  This evidence is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  Hence, the new 
evidence is also material evidence.

As new and material evidence has been received, the claim of 
entitlement to service connection for muscular dystrophy may 
be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

As new and material evidence to reopen the claim for service 
connection for muscular dystrophy has been received, the 
appeal is granted to that extent.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits., and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998).  In Tetro v. Gober, 14 Vet. 
App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.

There is evidence on file that the veteran was receiving 
Supplemental Security Income (SSI) disability payments from 
SSA.  However, a copy of the administrative decision 
approving the disability payments is not in the claims file 
nor are the medical records SSA used to reach its decision.  
The exact nature of any disability claimed, whether such 
disability is related to the claim on appeal here, or when 
the veteran began receiving disability benefits from SSA, is 
unclear.

In addition, the veteran testified at his Travel Board 
hearing that most of his treatment for his muscular dystrophy 
was at VA facilities (Transcript at 6).  However, there are 
no treatment records in the claims file from any VA 
outpatient clinic or medical facility.  On remand, the RO 
should attempt to identify, from either the veteran or his 
service representative, the location of any VA facility where 
the veteran was treated for his muscular dystrophy.  The 
veteran does not need to sign a release for the RO to obtain 
these documents.  In this regard, the veteran also can be 
invited to complete and sign a VA Form 21-4142 (Authorization 
and Consent to Release Information) for the release of any 
recent private medical records that have not as yet been 
submitted to VA.

Further, the veteran should be afforded a notice letter 
reflective of the Court's recent decisions on the VCAA.  See 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSI 
disability benefits.  

2.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
that same letter to the veteran, the RO 
should attempt to obtain from the veteran 
details of where any pertinent records of 
VA treatment for the veteran's muscular 
dystrophy disorder since he left service 
in September 1990 might be located.  The 
veteran need not sign a release for the RO 
to obtain these documents.  If necessary, 
the veteran should be asked to complete 
and sign a VA Form 21-4142 (Authorization 
and Consent to Release Information) for 
any recent private treatment records not 
already associated with the claims file.  
If any other records are identified by the 
veteran or his representative as part of 
this development, they should be sought 
and obtained to the extent possible.  

3.  Thereafter, and whether or not records 
are obtained, the RO should arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the veteran's 
claimed muscular dystrophy was due to 
service or aggravated by service between 
March 1989 and September 1990.  
Specifically, it should be indicated 
whether the in-service findings are early 
onset of the pathology.  The opinion 
should address the other opinions on file, 
either by agreeing or distinguishing the 
results, with full medical explanation.  
If the reviewer believes that further 
examination and testing of the veteran is 
necessary, then such should be scheduled.  
A report then should be prepared on the 
complete history of the claimed disorder 
and associated with the veteran's claims 
folder.

4.  Thereafter, the RO should readjudicate 
on a de novo basis the veteran's claim for 
service connection for muscular dystrophy.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the June 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


